Opinion Toy

KiNNEY, J.
The only question raised in this case by tbe bill of exceptions is, did tbe court err by giving oral instructions to the jury? The cause was submitted to tbe jury upon tbe oral instructions of tbe court, *236on tbe twenty-first day of February, 1849. It appears from the bill of exceptions, that the court at the time, was not aware that a law had been recently passed requiring instructions to petit juries to be in writing, and prohibiting oral instructions, and proceeded to give the instructions in the usual manner, to which the counsel for the plaintiff in error excepted. The 2Yth section of the 4th Art. of the constitution of Iowa provides, “ that no law of the general assembly of a public nature shall take effeet, until the same shall be published and circulated in the several counties by authority. If the general assembly shall deem any law of immediate importance, they may provide that the same shall take effect by publication in newspapers in the state.”
IJpon the 15th day of January, 1849, the legislature passed a law requiring the judges of the district courts, to instruct the petit juries in writing. The act provides, that it shall take effeet from and after its publication in the “Capital Reporter” and “Iowa Republican.” From a note appended to the act, it appears that it was published in one of these papers on the 24th of January, and in the other on the 31st.
This law was of a public nature. The general assembly deeming it of immediate importance had the right under the constitution to order it to be published in newspapers in the state, and when so published, the constitution provides that it shall take effect. Courts are bound ex officio to take judicial notice of the publication, in this way, of all laws of a public nature. The time fixed by the constitution for them to take effect is, by publication, and when so published, they become the laws of the land. This unrestricted provision of the constitution, if resorted to by the general assembly, may and often will j>roduce injustice and oppression, -which it is not within the power of the courts to remedy or prevent; and hence such laws as would be injurious in their tendency, by reason of their not being circulated and known, ought not to take effect in this constitutional manner. Nevertheless the general *237assembly have tbe right to give tbeir acts vitality and force by newspaper publications, however much to be deprecated, or oppressive in their consequences. As the constitution has fixed the time for these laws to take effect, it is not within the power of the courts, to prescribe the time which in their opinion, would be sufficient for these newspapers to be circulated, and through them the laws general-lyknown.
A. Hall, for plaintiff in error.
Wright & Knapp, for defendant.
In the case before us, the act had been published about one month, and although the court was not aware of its passage, it erred and the case must be reversed.
Judgment reversed.